 Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

 WILLIAM RAGER & DOROTHY RAGER                                   3:20-CV-00165
     Plaintiff,

 VS.

 CBS CORP., individually and as successor in interest to
 Westinghouse Electric Company, B.F. Sturtevant,
 Sturtevant, Viacom, Inc., C.H. Wheeler Company and John
 Bean Pump Company;
 CRANE CO., individually and as successor in interest to
 Jenkins Bros., Weinman Pump Manufacturing Co., Pacific
 Boiler, Chapman Valve Co., Deming Pump, ChemPump,
 and Cochrane Company;
 ELLIOTT COMPANY;
 FOSTER WHEELER, L.L.C., survivor to a merger with
 Foster Wheeler Corporation, individually and as successor
 in interest to General Regulator Co.;
 GENERAL ELECTRIC COMPANY;
 ELECTRO DYNAMIC CORPORATION
 ALFA LAVAL, INC., individually and as successor in              JULY 14, 2020
 interest to DeLaval Purifier and Sharples Corp


                    CORRECTED FIRST AMENDED COMPLAINT

                                          COUNT I

                        (Product liability as against all defendants)


       1. The plaintiff, WILLIAM RAGER, is a citizen of the State of Florida and resides at

19 Bobwhite Road, Wildwood, Florida.

       2. The plaintiff, DOROTHY RAGER, is a citizen of the State of Florida and resides

at 19 Bobwhite Road, Wildwood, Florida.

       3.      Each of the defendants, and/or their predecessors in interest (hereinafter

referred to as the “Defendants”), named in the caption above conducted business in the state

of Connecticut, has produced, manufactured or distributed asbestos and/or asbestos products
 Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 2 of 12



with the reasonable expectation that such products were so used or consumed, and/or has

committed the tortious acts set forth below.

       4.      The employer or employers of the plaintiff were engaged in various activities

in which it bought and/or installed asbestos and/or asbestos products and materials.

       5.      The plaintiff, WILLIAM RAGER, was exposed to asbestos-containing

products during his time in the Navy from 1962-1966 and during his work as an industrial

electrician from 1966-79. Such exposure contributed in part or totally to the plaintiff’s

contraction of asbestos-related mesothelioma and other asbestos-related pathologies.

       6.      During the period of time set forth above, the plaintiff was exposed to and did

inhale and/or ingest asbestos dust, fibers, and particles, which dust fibers, and particles came

from the asbestos products which were contracted for, mined, milled, processed,

manufactured, designed, tested, assembled, fashioned, fabricated, packaged, supplied,

distributed, delivered, marketed and/or sold by the defendants.

       7.      Upon information and belief, the defendants, through their agents and

employees, mined, processed, manufactured, designed, tested and/or packaged various

asbestos fibers and/or asbestos-containing products, and supplied, distributed, delivered,

marketed and/or sold said asbestos-containing products and materials to such employers or to

others working at such jobsites for use by employees, including the plaintiff.

       8.      At all relevant times that the plaintiff was working, the plaintiff was exposed

to asbestos materials and products which, as part of the plaintiff’s employment, the plaintiff

was forced to come into contact with and breathe, inhale, and ingest asbestos fibers and

particles coming from said asbestos products and materials.
 Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 3 of 12



       9.      At all times pertinent hereto, the defendants were engaged in the business of

contracting for, mining, milling, processing, manufacturing, designing, testing, assembling,

fashioning, fabricating, packaging, supplying, distributing, delivering, marketing, and/or

selling asbestos and asbestos products.

       10.     At all times pertinent hereto, the asbestos products contracted for, mined,

milled, processed, manufactured, designed, tested, assembled, fashioned, fabricated,

packaged, supplied, distributed, delivered, marketed, and/or sold by the defendants reached

the plaintiff without any substantial change in their condition from the time they were sold.

       11.     The defendants have been possessed of medical and scientific data, studies

and reports since approximately 1929, which information clearly indicated that asbestos and

asbestos-containing products were hazardous to the health and safety of the plaintiff and

other human beings.

       12.     The defendants, during the 1930's, 1940's, 1950's, and 1960's became

possessed of voluminous medical and scientific data, studies and reports, which information

conclusively established that asbestos and asbestos-containing products were hazardous to

the health and safety of the plaintiff and all humans exposed to the products.

       13.     The defendants have since the 1930's had numerous workers' compensation

claims filed against them by former asbestos workers/employees.

       14.     The defendants, since the 1920's, have consistently failed to acknowledge,

publish, or in any way advise of studies and reports known throughout the industry, including

studies conducted by or on behalf of various defendants in the asbestos industry.

       15.     Notwithstanding that the defendants possessed the foregoing information, the

defendants wrongfully contracted for, mined milled, processed, manufactured, designed,
 Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 4 of 12



tested, assembled, fashioned, fabricated, packaged, supplied, distributed, delivered,

marketed, sold, handled, shipped, received, used, and/or stored asbestos products and

materials to the plaintiff’s employer(s) and the defendants failed to render proper, adequate

and correct warnings, advice, instruction and information and so acted in a grossly negligent,

reckless, malicious, willful and wanton manner, failed to use reasonable care under all

circumstances, and wrongfully acted in other respects.

       16.     The actions of the defendants described and alleged above were wrongful

under Section 52-572m, et seq., in one or more of the following ways:

               (a)    Strict liability – The defendants are strictly liable for the plaintiffs’

                      injuries in that said asbestos-containing products were unreasonably

                      defective in one or more of the following ways:

                      i.      in that said products were and are unreasonably dangerous and

                              unavoidably unsafe, and failed to carry proper, adequate and

                              correct warnings about their hazards about which the defendant

                              knew or should have known;

                      ii.     in that said products were and are unreasonably dangerous, in

                              that they were and are dangerous to an extent beyond that

                              which the ordinary person in the position of the plaintiff would

                              contemplate;

               (b)    Negligence – The defendants knew or should have known that said

                      asbestos-containing products were inherently dangerous to those who

                      were exposed to them, yet the defendants failed to use reasonable

                      and/or ordinary care in one or more of the following ways:
Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 5 of 12



                i.     the defendants failed to provide proper, adequate and correct

                       warnings of the dangers of said products;

                ii.    the defendants failed to test their products to determine the full

                       extent of the health hazards posed by asbestos;

                iii.   the defendants failed to remove their products from market

                       upon learning of the health hazards of asbestos;

                iv.    the defendants failed to find reasonably safer alternatives

                       and/or substitutes for asbestos;

                v.     the defendants failed to market, label or otherwise package

                       their products in a reasonably safe manner to prevent

                       mishandling and to prevent the release of asbestos during

                       packaging, shipping, transportation, delivery, handling and use.

          (c)   Failure to warn – The defendants’ products failed to carry proper,

                adequate and correct warnings of the hazards about which the

                defendants knew or should have known and that, to the extent such

                products did carry warnings, any such warnings, information,

                packaging, cautions and/or safety instructions were improper and

                inadequate.

                i.     Any warnings, information and/or instructions of safety

                       precautions were improper and inadequate in that, among other

                       things, they failed adequately and reasonably to apprise users,

                       handlers and persons coming into contact with said products

                       and materials of the full scope and danger to their health of
Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 6 of 12



                       contact with asbestos products and materials, including the risk

                       of cancer and mesothelioma.

                ii.    It was the continuing duty of the defendants to advise and warn

                       purchasers, consumers, users and/or other persons coming into

                       contact with their products, and all prior purchasers,

                       consumers, users and/or other persons who came into contact

                       with their products, of all dangers, characteristics, potentialities

                       and/or defects discovered subsequent to their initial marketing

                       or sale of said asbestos and asbestos products.

                iii.   The defendants breached their duties to warn by:

                       a.      failing to warn the plaintiff and the surrounding
                               communities of the dangers, characteristics, and/or
                               potentialities of the product or products when they
                               knew or should have known that the exposure to the
                               product(s) would cause disease and injury;

                       b.      failing to warn the plaintiff and the surrounding
                               communities of the dangers to which the plaintiff was
                               exposed when they knew or should have known of the
                               dangers;

                       c.      failing to exercise reasonable care to warn the plaintiff
                               and the surrounding communities of what would be
                               safe, sufficient, and properly protective clothing,
                               equipment, and appliances when working with, near or
                               during exposure to asbestos and asbestos products;

                       d.      supplying asbestos or asbestos products that were
                               packaged, bagged, boxed and/or supplied in packaging,
                               bagging, boxes or other containers that were inadequate
                               and/or improper;

                       e.      supplying asbestos or asbestos products that were
                               delivered to and reached the plaintiff without adequate
                               or proper handling instructions, face masks and/or
                               respirators;
 Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 7 of 12




                               f.     failing to test the asbestos and asbestos products in
                                      order to ascertain the extent of dangers involved upon
                                      exposure;

                               g.     failing to conduct such research that should have been
                                      conducted in the exercise of reasonable care in order to
                                      ascertain the dangers involved upon exposure;

                               h.     failing to remove the product or products from the
                                      market when the defendants knew or should have
                                      known of the hazards of exposure to asbestos and
                                      asbestos products;

                               i.     failing upon discovery of the dangers, hazards, and
                                      potentialities of exposure to asbestos adequately to
                                      warn and apprise the plaintiff and the surrounding
                                      communities of the dangers, hazards, and potentialities
                                      discovered;

                               j.     generally using unreasonable, careless, negligent and
                                      reckless conduct in the contracting for, mining, milling
                                      processing, manufacturing, designing, testing,
                                      assembling, fashioning, fabricating, packaging,
                                      supplying, distributing, delivering, marketing, and/or
                                      selling of their asbestos and asbestos products.

               (d)     Breach of warranty – The defendants breached warranties, either

                       implied or expressed, in that these products were not fit and/or safe for

                       their known and intended purposes and uses.

       17.     As a result of the above, the plaintiff was caused to sustain severe, painful and

permanent injuries referred to above and/or other asbestos-related pathologies caused by the

plaintiff coming into contact with and breathing, inhaling and/or ingesting asbestos fibers.

The injuries and diseases from which the plaintiff suffered caused the plaintiff to suffer great

pain, suffering, mental anxiety, distress of mind, humiliation, emotional trauma and mental

anguish.
 Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 8 of 12



           18.    The disease, diseases or injuries from which the plaintiff suffered were

directly and proximately caused by the plaintiff ‘s exposure to asbestos and asbestos products

which were mined, milled, manufactured, designed, assembled, distributed, supplied,

constructed, processed, packaged, distributed, delivered, purchased and/or sold by the

defendants.

           19.    As a result thereof, the plaintiff's life span has been shortened and the

plaintiff’s capacity to carry on life's activities is impaired along with the plaintiff’s capacity

to enjoy life and family, to engage in any gainful employment, and to participate in civic

affairs.

           20.    As a result of said illness, the plaintiff was obligated to incur expenses for

medical, hospital and surgical treatment, drugs, medicines, x-rays and medical apparatus, and

funeral expenses.

           21.    As a further result of said illness, the plaintiff's earning capacity was impaired.

           22.    The foregoing acts and omissions of the defendants constitute a reckless

disregard for the safety of product users, consumers or others who were injured by the

products, pursuant to General Statutes § 52-240b.

           23.    The plaintiff brings this Count pursuant to Connecticut General Statutes

Sections 52-240a, 52-240b, and 52-572m et seq.


                                              COUNT II

                      (As to Plaintiff DOROTHY RAGER and all Defendants)

           1.-23. Plaintiff(s) repeat and reallege all allegations contained in all paragraphs above

as is fully set forth herein.
 Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 9 of 12



        24. As a result of the foregoing injuries and damages suffered by the plaintiff, the said

plaintiff’s spouse has and will sustain damages by virtue of his/her loss of consortium with the

plaintiff and the loss and impairment of the plaintiff’s services, protection, care and assistance,

society, companionship, affection, love, comfort, support, guidance, and kindly offices and

advice, and other benefits of the marital relationship.

        WHEREFORE, the plaintiff, DOROTHY RAGER, claims damages.



                                           COUNT III

                                (Recklessness as to all Defendants)

        1.- 23. Plaintiff(s) repeat and reallege all allegations contained in all paragraphs above

as is fully set forth herein.

        24. The defendants have been possessed of medical and scientific data, studies and

reports since approximately 1929, which information indicated that asbestos and asbestos-

containing products were hazardous to their health and safety of the plaintiff and other

human beings.

        25. The defendants, during the 1930’s, 1940’s, 1950’s and 1960’s became possessed

of medical and scientific data, studies and reports, which information established that

asbestos and asbestos-containing products were hazardous to the health and safety of the

plaintiff and all humans exposed to those products.

        26. The defendants, since the 1920’s, have failed to acknowledge, publish, or in any

way advise of studies and reports known throughout the industry, including studies

conducted by or on behalf of various defendants in the asbestos industry.
Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 10 of 12



       27. Notwithstanding that the defendants possess the foregoing information the

defendants committed some or all of the wrongful acts and/or omissions described and

alleged in paragraph 11 of the First Count.

       28. Said acts and omissions thus constitute misconduct that is grossly negligent,

willful, wanton, malicious and/or outrageous.

       WHEREFORE, WILLIAM RAGER & DOROTHY RAGER, demand judgment and

damages against the Defendant(s), jointly and severally, plus interest, costs, and whatever

other further relief this Honorable Court deems right and just.



                                              THE PLAINTIFF




                                              BY: /s/417342
                                              Christopher Meisenkothen
                                              Early, Lucarelli, Sweeney & Meisenkothen, LLC
                                              One Century Tower, 11th Floor
                                              265 Church Street P.O. Box 1866
                                              New Haven, CT 06508-1866
                                              (203) 777-7799
                                              Juris No. 409080
                                              Their Attorneys
Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 11 of 12



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT

WILLIAM RAGER & DOROTHY RAGER:                        3:20-CV-00165
       Plaintiffs,                              :
                                                :
v.                                              :
CBS CORP et al,                                 :
       Defendants                               :     JULY 14, 2020



       WHEREFORE, the plaintiff, WILLIAM RAGER and DOROTHY RAGER, claims as

to the defendants:

        1. Full, fair and just money damages;

        2. Punitive and exemplary damages, including attorney's fees;

       3. Statutory punitive damages and reasonable attorney's fees pursuant to General Statutes

Sections 52-240a and 52-240b (First Count);

       4. Costs of this action.

                                                THE PLAINTIFF

                                                _s/ Christopher Meisenkothen Esq.__
                                                Christopher Meisenkothen, Esq.
                                                Federal Bar # ct20906
                                                Early, Lucarelli, Sweeney & Meisenkothen, LLC
                                                265 Church Street – 11th Floor
                                                New Haven, Connecticut 06510
                                                203-777-7799
                                                203-785-1671 (fax)
                                                cmeisenkothen@elslaw.com
                                                Counsel for the Plaintiff
Case 3:20-cv-00165-AVC Document 36 Filed 07/14/20 Page 12 of 12



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

WILLIAM RAGER & DOROTHY RAGER :                      C.A. No. 3:20-cv-00217-JCH
        Plaintiff,                            :
                                              :
v.                                            :
CBS CORP et al,          :
        Defendants                            :      July 14, 2020



        The amount, legal interest and property in demand is not less than $15,000.00, exclusive

of interest and costs.

                                              THE PLAINTIFF



                                                      _s/ Christopher Meisenkothen Esq.__
                                              Christopher Meisenkothen, Esq.
                                              Federal Bar # ct20906
                                              Early, Lucarelli, Sweeney & Meisenkothen, LLC
                                              265 Church Street – 11th Floor
                                              New Haven, Connecticut 06510
                                              203-777-7799
                                              203-785-1671 (fax)
                                              cmeisenkothen@elslaw.com
                                              Counsel for the Plaintiff
